DETAILED ACTION
This office action is in response to amendment filed on 6/7/2022.
Claims 1, 3 – 8, 10 – 15 and 17 – 20 are amended.
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al (US 20140215460, prior art part of IDS dated 2/18/2021, hereinafter Birke), in view of Sreedhar et al (US 20220164453, hereinafter Sreedhar).

As per claim 1, Birke discloses: A method, comprising: 
receiving a requirement descriptor, the requirements descriptor including a default value of a resource requirement parameter indicating a default resource requirement for instantiating a reference instance of the NBMP function on a computing platform with one or more default parameter values of configuration parameters and input parameters of the NBMP function; (Birke [0004]: “normalizing, with a processing device, resources for all virtual machine configurations. The normalized resources for the virtual machine configurations are then stored in a catalogue”.)
and estimating a current value of the resource requirement parameter indicating a current resource requirement for instantiating a current instance of the [processing] function on the computing platform with one or more current parameter values of the configuration parameters and the input parameters of the [processing]  function based on the default value of the resource requirement parameter included in the requirements descriptor, and the one or more default parameter values and the one or more current parameter values of the configuration parameters and input parameters of the [processing] function. (Birke [0004]: “An application is profiled to obtain resource demand estimates for each virtual machine configuration and a base performance is calculated for the application. The base performance is used to predict performance estimates on all virtual machine configurations in the catalogue. Accordingly, a virtual machine configuration having a lowest response time is selected”.)
Birke did not explicitly disclose:
wherein the requirement descriptor is a requirement descriptor of a network-based media processing (NBMP) function from a function repository of an NBMP framework;
wherein the processing function is NBMP function;
However, Sreedhar teaches:
wherein the requirement descriptor is a requirement descriptor of a network-based media processing (NBMP) function from a function repository of an NBMP framework; wherein the processing function is NBMP function; (Sreedhar [0032]: “the method may be implemented in an apparatus initiating network based media processing, such as the NBMP source entity 110 providing the workflow description to the workflow manager 120”; [0035]: “Before block 300, the NBMP source 120 may connect the function repository 130 and receive function specification data from the function repository. The workflow description may be defined, or generated in block 300, based on the received function specification data”; [0038]: “When a request for media processing, and the workflow description, is received from the NBMP source 110, the workflow manager 120 connects 400 the function repository 130. The NBMP may thus scan function repository to find the list of all functions that could fulfill the request. In block 410 function specification data is received for one or more media processing tasks based on the workflow description”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sreedhar into that of Birke in order to have the requirement descriptor is a requirement descriptor of a network-based media processing (NBMP) function from a function repository of an NBMP framework; wherein the processing function is NBMP function. Birke teaches allocating network resources for applications and one of ordinary skill in the art can easily see that the technique taught by Birke is applicable in other types of network processing environments as well, such as the NBMP environment of Sreedhar, applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Birke and Sreedhar further teach:
The method of claim 1, wherein the resource requirement parameter is one of: a computational performance parameter indicating a performance of a central processing unit (CPU) or a graphics processing unit (GPU), a memory size parameter, and a memory access bandwidth parameter indicating a bandwidth between a CPU and a memory. (Birke [0058])

As per claim 3, the combination of Birke and Sreedhar further teach:
The method of claim 1, wherein the estimating the current value of the resource requirement parameter includes: estimating the current value of the resource requirement parameter indicating the current resource requirement based on the following expression: the current value=estimator the default value, where the estimator is a function of the one or more current parameter values of the configuration parameters and input parameters of the NBMP function. (Birke [0059] – [0060])

As per claim 4, the combination of Birke and Sreedhar further teach:
The method of claim 3, wherein the estimator equals 1 when the default parameter values and the one or more current parameter values of the configuration parameters and input parameters of the NBMP function are identical. (Birke [0059] – [0060])

As per claim 5, the combination of Birke and Sreedhar further teach:
The method of claim 3, wherein the function repository stores media processing functions including the NBMP function, and the requirement descriptor further indicates the estimator. (Sreedhar [0032] – [0038].)

As per claim 6, the combination of Birke and Sreedhar further teach:
The method of claim 3, wherein the requirements descriptor of the NBMP function includes the estimator, the default value of the resource requirement parameter, and the one or more default parameter values and the one or more current parameter values of the configuration parameters and the input parameters. (Sreedhar [0032] – [0038].)
As per claim 8, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the apparatus variant of claim 4 and is therefore rejected under the same rationale.
As per claim 12, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer-readable medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer-readable medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer-readable medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer-readable medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer-readable medium variant of claim 6 and is therefore rejected under the same rationale.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birke and Sreedhar, in view of Mohindra et al (US 20070294668, prior art part of IDS dated 2/18/2021, hereinafter Mohindra).

As per claim 7, the combination of Birke and Sreedhar did not teach: 
The method of claim 1, further comprising: requesting compute resources for instantiating the current instance of the NBMP function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the NBMP function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the NBMP function on the current computing platform using the requested compute resources
However, Mohindra teaches:
The method of claim 1, further comprising: requesting compute resources for instantiating the current instance of the NBMP function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the NBMP function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the NBMP function on the current computing platform using the requested compute resources. (Mohindra [0009])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mohindra into that of Birke and Screedhar in order to request compute resources for instantiating the current instance of the processing function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the processing function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the processing function on the current computing platform using the requested compute resources. Birke teaches determining configurations based on predicted demand and recommend said configuration to the client, it would be obvious for one of ordinary skill in the art to see that the teaching of Birke can easily be expanded with the steps of actually request and instantiate the platform and resources as the logical next step after recommend the configuration, thus the combination would merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 14, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196